Citation Nr: 0110682	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether actions by the Regional Office in September and 
December 1965 were clearly and unmistakably erroroneous in 
failing to grant service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to October 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received in June 2000, the veteran raised a claim for 
an earlier effective date for his award of service connection 
for paranoid schizophrenia, residual type, currently 
effective from September 1993.  This matter is referred to 
the RO for appropriate action.

In addition, the Board observes that by rating decision in 
May 1981, the RO denied service connection for schizophrenia.  
The Board notes that although the veteran has not expressly 
claimed clear and unmistakable error (CUE) in the May 1981 
rating decision, he is disagreeing with prior actions by the 
RO in September and December 1965 which failed to grant 
service connection for schizophrenia.  The Board finds that 
as the May 1981 is the only prior final rating decision of 
record, which will be explained in greater detail in the 
decision, it is reasonable to construe a claim for CUE in the 
May 1981 decision.  As such, this matter is hereby referred 
to the RO for appropriate action.


FINDING OF FACT

The RO's September and December 1965 letters to the veteran 
informed him of the type evidence needed to substantiate his 
claim; those letters did not indicate that his claim had been 
denied, and did not include notice of appellate rights. 



CONCLUSION OF LAW

The RO's actions in September and December 1965 were not 
clearly and unmistakably erroroneous in failing to grant 
service connection for schizophrenia.
38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO's actions in September and 
December 1965, in failing to grant service connection for 
schizophrenia, were clearly and unmistakably erroneous.  
Specifically, the veteran points to a deferred rating 
decision dated September 1965, which states "tell vet[eran] 
there is no service treatment record for nervousness."  He 
further contends that it was clearly and unmistakably 
erroneous that he was not afforded a VA examination for the 
requested benefits in conjunction with his July 1965 
application for compensation.

The history of this claim is briefly set forth as follows.  
In July 1965, the veteran filed a claim for service 
connection for a nervous condition that he maintained was due 
to an incident in service.  Following a deferred rating 
decision in September 1965, the veteran was notified by VA 
letter dated that same month that his service medical records 
did not show treatment for a nervous condition.  The letter 
noted that the service medical records showed treatment for 
headaches, but that headaches were a symptom and "not a 
disability to be rated."  The letter requested that the 
veteran submit evidence to support his claim for service 
connection.  There is no indication that a determination was 
made as to the veteran's claim, or that a notice of appellate 
rights was attached.  There is also no indication that the 
veteran responded to that letter or submitted the requested 
evidence.  

In December 1965, the RO sent an additional letter to the 
veteran indicating that supplemental service medical records 
had been received, which showed that the veteran was under 
observation for a nervous condition while in service, but 
that no disease was found.  The RO indicated that they would 
consider the veteran's claim if he submitted evidence as 
outlined in the September 1965 letter.  Again, there is no 
indication that a determination was made as to the veteran's 
claim, or that a notice of appellate rights was attached, or 
that the veteran responded to that letter.

According to VA law, "[p]revious determinations which are 
final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  See 38 C.F.R. 
§ 3.105(a).  "A decision of a duly constituted rating 
agency... shall be final and binding ... as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C. § 5104."  See 
38 C.F.R. § 3.104(a).  Notice shall include an explanation of 
the procedure for obtaining review of the decision and if the 
benefit sought is denied, the notice required should also 
include a statement of the reasons for the decision and a 
summary of the evidence considered.  38 U.S.C.A. 
§ 5104(a)(b).  

The September and December 1965 letters from the RO 
essentially informed the veteran of the evidence needed to 
substantiate his claim.  While the September 1965 letter 
followed a deferred rating decision, there is no indication 
that a determination was made as to the veteran's claim.  
Moreover, there is no indication that the veteran was given 
notice of his appellate rights in either the September or 
December 1965 letter.  The letters do not contain statement 
of reasons for a denial of service connection.  Rather, the 
September 1965 letter simply informed the veteran that his 
service medical records did not show any treatment for a 
nervous condition, and that while there was evidence of 
treatment for headaches, this was a symptom and not a 
disability to be rated.  The letter further explained to the 
veteran what evidence he would need to support a claim for 
service connection.  The December 1965 VA letter noted that 
additional service medical records had been received, which 
showed that the veteran had been under observation for a 
nervous condition, but that no disease was found.  The letter 
requested that the veteran submit the evidence outlined in 
the September 1965 letter.  

In light of the nature of the September and December 1965 RO 
letters, including the September 1965 deferred rating 
decision, the Board finds that they did not constitute 
"final and binding" determinations.  The letters simply 
acknowledged the evidence then of record, and requested that 
the veteran submit additional evidence to substantiate his 
claim.  The letters did not refer to appealable decisions, 
and the veteran was not provided any notice of appellate 
rights.  Therefore, as the September and December 1965 RO 
actions did not constitute final and binding decisions, as a 
matter of law they are not subject to a finding of clear and 
unmistakable error, and the appeal is denied.  See 38 C.F.R. 
§ 3.105(a).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994)(where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The Board points out that in a memo dated December 1998, the 
veteran's representative acknowledged, "[t]here is also no 
record of a rating decision denying the veteran's claim."  
In fact, the Board notes that the first final rating decision 
of record was in May 1981.  That decision denied the 
veteran's claim for service connection for schizophrenia.  
The veteran was notified of that decision and his appellate 
rights by VA letter dated in June 1981, but he did not appeal 
that decision and it became final.  See 38 U.S.C.A. § 7105.  
To the extent that the veteran may be claiming clear and 
unmistakable error in that decision, that matter is addressed 
in the Introduction to this decision.


ORDER

As a matter of law, there was no clear and unmistakable error 
in the RO's actions in September and December 1965, in which 
service connection for schizophrenia was not awarded, and the 
claim is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

